303 N.Y. 932 (1952)
Consolidated Service Stations, Inc., Appellant,
v.
Cities Service Oil Company et al., Respondents.
Court of Appeals of the State of New York.
Argued March 4, 1952.
Decided March 14, 1952
Hyman Grill and Henry A. Panoff for appellant.
Benjamin Mosher and George H. Colin for respondents.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order of Appellate Division reversed and that of Appellate Term affirmed, with costs in this court and in the Appellate Division on the authority of N. R. M. Garage Corp. v. Feig Garage Corp. (supra, p. 922), decided herewith. No opinion.